
	

114 S2714 IS: Security Clearance Oversight and Accountability Act
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2714
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2016
			Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To  vest responsibility for Inspector General duties for the National Background
			 Investigations Bureau of the Office of Personnel Management in the
			 Inspector General of the Department of Defense.
	
	
 1.Short titleThis Act may be cited as the Security Clearance Oversight and Accountability Act. 2.Responsibility of Inspector General of the Department of Defense for the National Background Investigations Bureau of the Office of Personnel Management (a)In generalThe Inspector General of the Department of Defense shall exercise the duties and responsibilities of an Inspector General under the Inspector General Act of 1978 (5 U.S.C. App.) with respect to the National Background Investigations Bureau (NBIB) of the Office of Personnel Management, rather than the Inspector General of the Office of Personnel Management.
			(b)Conforming amendments
 (1)Responsibility of DoD IGSection 8(c)(2) of the Inspector General Act of 1978 is amended by inserting and the National Background Investigations Bureau of the Office of Personnel Management after the Department of Defense (including the military departments). (2)Termination of responsibility of OPM IGSection 11(2) of such Act is amended by inserting (other than the National Background Investigations Bureau) after the Office of Personnel Management.
				
